Citation Nr: 1548970	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  05-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for major depressive disorder prior to March 28, 2007.  

2.  Entitlement to a higher initial rating for thoracic spine dextroscoliosis prior to September 26, 2003.  

3.  Entitlement to an initial rating in excess of 10 percent for retropatellar pain syndrome (RPPS) of the right knee.  

4.  Propriety of the separate 10 percent rating assigned for patellar subluxation of the right knee, effective October 13, 2014.

5.  Entitlement to an initial rating in excess of 10 percent for RPPS of the left knee.  

6.  Propriety of the separate 10 percent rating assigned for patellar subluxation of the left knee, effective October 13, 2014.

7.  Entitlement to an initial rating in excess of 10 percent for cervical degenerative disc disease with stenosis.

8.  Entitlement to an initial rating in excess of 10 percent prior to November 28, 2012, and in excess of 30 percent thereafter for right upper extremity radiculopathy and myalgia.

9.  Entitlement to an initial rating in excess of 10 percent prior to November 28, 2012, and in excess of 20 percent thereafter for left upper extremity radiculopathy and myalgia.

10.  Entitlement to an effective date prior to July 21, 2005, for the award of service connection for cervical degenerative disc disease with stenosis, right upper extremity radiculopathy and myalgia, and left upper extremity radiculopathy and myalgia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from January 1993 to June 1994.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from August 2003, October 2003, January 2006, October 2007, and February 2013 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

For the sake of clarity, the Board notes that only the claims listed on the title page of this decision remain on appeal; however, the Board will note the procedural background leading to the current review.  

In January 2006, April 2008, and October 2010, the Veteran and her spouse testified before a Decision Review Officer (DRO) at the RO.  Transcripts of the hearings are associated with the record. 

In May 2010, the Board remanded the Veteran's appeal for another DRO hearing, which was held in October 2010.  At that time, the Remand included claims for service connection for disorders of the left shoulder, cervical spine, and lumbar spine.  There were claims for increased ratings and earlier effective dates for the right and left knees, penrectal abscesses, the thoracic spine, and major depressive disorder.  

In April 2011, the Board granted the earlier effective date claims, awarding an effective date of August 18, 2000, for the grant of service connection for the thoracic spine disorder, the right and left knee disorders, and major depressive disorder, as well as denied an earlier effective date for the abscess disorder.  The non-earlier effective date claims were remanded for further development.  The Board also clarified that, per an April 2008 statement, the Veteran was only appealing the propriety of the assigned ratings for the earlier periods of her staged ratings for perirectal abscesses (before October 3, 2007), thoracic spine (prior to September 26, 2003), and major depressive disorder (prior to March 28, 2007).  The Board further deferred adjudicating the increased rating claims for the initial stages of the ratings for the thoracic spine disorder, the right and left knee disorders, and major depressive disorder in order to provide the AOJ an opportunity to effectuate the grant of the earlier effective date.  The Board notes that these deferred increased rating claims are those that currently remain on appeal.  

In a February 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for cervical degenerative disc disease with stenosis, right upper extremity radiculopathy and myalgia, and left upper extremity radiculopathy and myalgia and assigned initial ratings, effective July 21, 2005.  In March 2013, the Veteran entered a notice of disagreement as to the propriety of the assigned ratings and effective date.  To date, a statement of the case has not been issued.  Therefore, such claims will be addressed in the remand section.  Manlincon v. West, 12 Vet. App. 238 (1999).

In April 2013, the Board granted service connection for a left shoulder disorder and denied an increased rating for the perirectal abscess claim.  The Board also remanded the remaining claims for further development and action consistent with the prior Remand.  

In March 2014, the Board granted service connection for the lumbar spine disorder, and again remanded the remaining claims (those listed on the title page) for further development and action consistent with the prior Remand.  

In an August 2015 rating decision, the AOJ effectively granted a separate, 10 percent disability rating for each of the Veteran's knees, effective October 13, 2014.  However, as this matter is part and parcel of the increased rating claims for RPPS, this matter continues to be before the Board.  

The issues of entitlement to increased ratings for the thoracic spine prior to September 26, 2003 and major depressive disorder prior to March 28, 2007, as well as those issues addressed in the February 2013 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee RPPS is manifested by objective evidence of painful motion, extension limited to no more than zero degrees and flexion limited to no less than 90 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, pain on movement, repetitive motion, or flare-ups, and did not result in patellar subluxation prior to October 13, 2014, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

2.  As of October 13, 2014, the Veteran's right knee patellar subluxation resulted in no more than slight subluxation.

3.  For the entire appeal period, the Veteran's left knee RPPS is manifested by objective evidence of painful motion, extension limited to no more than zero degrees and flexion limited to no less than 100 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, pain on movement, repetitive motion, or flare-ups, and did not result in patellar subluxation prior to October 13, 2014, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

4.  As of October 13, 2014, the Veteran's left knee patellar subluxation resulted in no more than slight subluxation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 10 percent for right knee RPPS have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 5260 (2015).

2.  The assignment of a separate 10 percent rating, but no higher, for right knee patellar subluxation as of October 13, 2014, but no earlier, was proper. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 5257 (2015).

3.  The criteria for the assignment of an initial rating in excess of 10 percent for left knee RPPS have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 5260 (2015).

4.  The assignment of a separate 10 percent rating, but no higher, for left knee patellar subluxation as of October 13, 2014, but no earlier, was proper. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for her right and left knee disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in developing her claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to her claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA), and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that, in the April 2011 remand, the Board requested that the AOJ obtain any outstanding service treatment records, not already associated with the claims file.  In a February 2013 VA Memorandum, the AOJ outlined the actions it had taken to try to obtain such records and a finding of unavailability.  Therefore, the Board finds that the AOJ substantially complied with such remand directive and that VA has met its duty to assist the Veteran in obtaining relevant records.

In regards to the bilateral knee increased rating claims, the Board finds that adequate information is associated with the claims file to rate the claims.  In this regard, the Veteran underwent VA examinations following her initiation of the rating claim, including in July 2003, August 2006, February 2008, February 2013 (with a May 2013 addendum), and November 2014 (with a June 2015 addendum).  The more recent VA examinations were obtained consistent with VA examination development requested in the April 2011, April 2013, and March 2014 Board Remands.  To the extent any VA examination prior to November 2014 was inadequate in its evaluation of additional limitation of motion, the Board is listing such information for historical context, especially as to objective findings.  Furthermore, even if the Board were to only consider the November 2014 VA examination, which documented the most severe limitations associated with the Veteran's service-connected bilateral knee disabilities, the criteria for increased ratings are not met.   Additionally, the Board finds that the November 2014 VA examination did not have any such insufficiency, as it includes an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria. Therefore, the Board finds that the examination reports of record is adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

The Veteran also offered testimony before DROs at RO hearings conducted in January 2006, April 2008, and October 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the January 2006, April 2008, and October 2010 hearings, the DROs noted the issues on appeal.  Also, information was solicited regarding the frequency and severity of the Veteran's bilateral knee symptoms as well as the resulting functional impairment, to include the impact on her daily life and employability.  In addition, the hearings focused on the elements necessary to substantiate the Veteran's claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearings.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Subsequent to the hearings, additional development, to include obtaining additional records and affording the Veteran further VA examinations, was conducted.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the DROs complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

In May 2010, April 2011, April 2013, and March 2014, the Board remanded the case for additional development.  As discussed previously, in May 2010, the Veteran's appeal was remanded in order to provide her with a DRO hearing, which was conducted in October 2010.  In April 2011, the AOJ was directed to assign initial ratings for the Veteran's bilateral knee disabilities, effective August 18, 2000, which was accomplished in a May 2011 rating decision, and afford her a contemporaneous VA examinations, which was conducted in February 2013.  In April 2013, the Board determined that, as the prior VA examiners did not define the documented decrease in knee movement in terms of degrees of limitation to range of motion, another VA examination was necessary.  Thereafter, in March 2014, the Veteran's claims were again remanded as she had not been afforded a VA examination as directed in the April 2013 remand.  Subsequently, the Veteran underwent a VA examination in November 2014 and an addendum opinion was obtained in June 2015.  

Therefore, the Board finds that the AOJ has substantially complied with the May 2010, April 2011, April 2013, and March 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II. Analysis
	
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The assignment of separate evaluations for separate and distinct symptomatology under 38 C.F.R. § 4.14 is possible, however, where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R.  
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010.  In the instant case, despite receiving several X-ray examinations, none of those X-ray reports showed that the Veteran had arthritis of either knee.  (July 2003, August 2006, February 2013 VA examinations).  As such, the Board finds that the Veteran does not have X-ray evidence of arthritis.  As such, a disability rating under Diagnostic Code 5003 or 5010 for degenerative or traumatic arthritis, "established by X-ray findings" is not applicable.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula as a result of nonunion or malunion, and genu recurvatum are not indicated in this case.  Specifically, the February 2013 and November 2014 VA examiners noted that the Veteran had not had any meniscal conditions or surgery.  
Additionally, with regard to ankylosis, the Board notes that such is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  Given the multiple range of motion findings above, ankylosis is not demonstrated by the record.  Similarly, there have been no medical findings of impairment of the tibia or fibula or genu recurvatum.  In this regard, the February 2013 VA examiner specifically found no other additional conditions, including as related to tibial and/or fibular impairment and genu recurvatum.  In the absence of such findings, evaluating the knee under Diagnostic Codes 5256, 5258, 5259, 5262, and/or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.  

The Veteran contends that a disability rating in excess of 10 percent is warranted for her RPPS of each knee.  During the appeal period, in an August 2015 rating decision, the AOJ also granted her a separate 10 percent disability rating for patellar subluxation of each knee, effective October 13, 2014, and rated under Diagnostic Code 5257.  

The Board initially notes that the Veteran does not receive medical treatment for either knee, and at most, medical records document reports of pain and occasional indication of edema.  As such, the VA examinations will generally be used in rating the Veteran's claims.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In the instant case, the Board notes that the RO initially rated the Veteran's right and left knee RPPS under instability (under Diagnostic Code 5257).  However, for the below reasons, the Board finds that the RPPS disabilities are more appropriately rated under Diagnostic Code 5260 for limitation of flexion.  Indeed, to keep RPPS rated under 5257 would create duplication, as the Veteran's patellar subluxation is also rated under that code - specifically for subluxation/instability.

The Veteran's current rating for knee RPPS under Diagnostic Code 5257 was in effect since at least August 18, 2000, i.e., less than 20 years.  In this regard, 38 U.S.C.A. § 1159 holds that service connection for any disability or death granted under such title which has been in force for ten or more years shall not be severed on or after January 1, 1962 except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge. Additionally, 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b) provides that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  As the Veteran's bilateral knee RPPS ratings have been in effect for less than 20 years, such protection does not apply.

The Board also acknowledges that 38 U.S.C.A. § 1159 protects service connection once it has been in effect for 10 years. The Board is also cognizant that, in Read v. Shinseki, 651 F.3d 1296, 1300 (Fed. Cir. 2011), the Federal Circuit noted that evaluating a disability under a different diagnostic code could implicate 38 U.S.C.A. § 1159 if doing so changes the situs of the disability. However, in citing VAOPGCPREC 50-91 (Mar. 29, 1991), the Federal Circuit found that 38 U.S.C. 
§ 1159  did not prohibit VA from redesignating an existing service-connected disability rating to reflect accurately the actual situs of an injury or disability, provided the redesignation does not result in a severance of service connection for the disability. See Read, 651 F.3d at 1302.  Further, the protection that 38 U.S.C. 
§ 1159 affords is to the disability and not the diagnostic code used to rate the disability. See VAOPGCPREC 13-92 (June 2, 1992) (modifications of the Diagnostic Code did not change the protected status of the disability). Therefore, as the Veteran's 10 percent ratings under Diagnostic Code 5257 were not protected under 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b), it is permissible to switch Diagnostic Codes to more accurately reflect the right and left knee conditions.  The Board finds that it is proper and does not violate 38 U.S.C. § 1159.  The characterization of the Veteran's knee disabilities remains right knee and left knee RPPS.  The Board will demonstrate below why rating the Veteran's bilateral knee disabilities under Diagnostic Code 5260 is appropriate for the RPPS.

Prior to October 13, 2014, the VA examinations consistently reported that the Veteran did not have instability or subluxation of either knee following proper testing.  (July 2003, August 2006, February 2008, and February 2013 VA examinations).  Therefore, rating the Veteran under Diagnostic Code 5257 for either knee prior to October 13, 2014 is not warranted. 

As of October 13, 2014, however, the AOJ has already granted the Veteran 10 percent ratings for patellar subluxation of each knee.  The Board finds that a disability rating in excess of 10 percent, however, is not warranted.  The November 2014 VA examination only documents findings of "slight" subluxation, which warrants a 10 percent disability rating.  Indeed, that VA examiner further found that there was no X-ray evidence of patellar subluxation.  A disability rating in excess of 10 percent would require moderate or severe subluxation, which is not documented by the record.

The Board notes that, during the August 2006 VA examination, the Veteran reported two instances when her right knee gave way and caused a fall.  The Veteran, as a layperson is not competent to diagnose internal instability or subluxation.  In this regard, while she is competent to report that her knee feels unstable or locks, there is no indication that she possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board also finds that the Veteran has demonstrated some limitation of motion of each knee.  As to her right knee, her range of motion have include from 0 to 125 degrees - with pain at 125 (July 2003 VA examination); 0 active motion to 110 degrees passive motion - with no objective clinical evidence of additional limitation by pain (August 2006 VA examination); 0 to 120 degrees (February 2008 VA examination); 0 to 120 degrees - with pain at 120 degrees (February 2013 VA examination); and 0 to 90 degrees - with pain on flexion (November 2014 VA examination).

As to her left knee, her range of motion have include from 0 to 135 degrees - with pain at 135 (July 2003 VA examination); 0 active motion to 115 degrees passive motion - with no objective clinical evidence of additional limitation by pain (August 2006 VA examination); 0 to 120 degrees (February 2008 VA examination); 0 to 120 degrees - with pain at 120 degrees (February 2013 VA examination); and 0 to 110 degrees - with pain at 110 degrees (November 2014 VA examination).  The November 2014 VA examiner also determined that the Veteran had 10 degrees loss of flexion of the left knee with flare ups.  However the VA examiner further noted that there was no significant limitation during flare ups or repetition as the Veteran had no structural defect on the knee.

Based on the foregoing, the objective medical evidence shows that neither knee had flexion limited to 45 degrees or less, such that a compensable rating for limitation of flexion alone (under Diagnostic Code 5260) would be warranted.  A 45 degree limitation was not even found upon consideration of the additional 10 degree loss noted by the November 2014 VA examiner, for the left knee.

Similarly, a compensable rating under for limitation of extension (under Diagnostic Code 5261) would not be warranted, under either knee, as the evidence demonstrates that the Veteran's right and/or left knee extension was not limited to 10 degrees or more.  

In this regard, the Board has specifically considered the Court's holdings in DeLuca, supra, and Mitchell, supra; however, the evidence fails to show that such symptoms result in functional loss of extension of 10 degrees or more or of flexion of 45 degrees or more.  As such, the Veteran is not entitled to a compensable rating under Diagnostic Code 5260 or 5261 for any knee disability.  Rather, at most the Veteran reported pain at 90 degrees for flexion for the right knee and pain at 110 degrees for flexion of the left knee (November 2014 VA examination), which would not warrant compensable ratings.  The Board further notes that even if the Board applied the November 2014 VA examiner's estimated loss of 10 degrees flexion of the left knee with flare ups, the Veteran would still not warrant a compensable rating.  Despite the lack of findings, the RO appears to have granted the Veteran a 10 percent rating for RPPS of each knee, based on the Veteran's reports of painful, limited motion.  See Burton, supra.  However, the medical findings as to the knees are not consistent with even higher consideration.  The November 2014 VA examiner specifically found that he did not believe pain could significantly limit the Veteran during flare ups or repeated use, because she had no structural defect.  The August 2006 VA examiner found not objective clinical evidence of additional limitation of function by pain, fatigue, weakness, incoordination, or lack of endurance, other than previously noted.  The February 2008 VA examiner found that the Veteran's knee disabilities were mild and did not affect her activities of daily living and did not require further treatment.  As such, a disability rating in excess of 10 percent for either knee's RPPS is not warranted.  

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of her service-connected disabilities and notes that her lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and the Board finds that, even in contemplation of such symptoms, no knee disability results in functional loss in excess of the ratings provided.  In this regard, despite such reports, the Veteran's pain was contemplated by the RO in granting her 10 percent ratings for RPPS of each knee.  Additionally, as discussed previously, the competent evidence fails to demonstrate moderate instability or subluxation.  As such, while the Board accepts the Veteran's lay evidence with regard to the matters she is competent to address and which the Board has not found to be non credible, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of any knee pathologies.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the service-connected bilateral knee disabilities.  However, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period for each knee.  Therefore, assigning staged ratings for such disabilities are not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's bilateral knee disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each is currently evaluated.  In this regard, the Veteran's 10 percent rating for her bilateral knee disabilities contemplates the functional limitations caused by such disabilities, to include loss of range of knee motion and her subjective complaints, to include pain, locking, swelling, and giving way.  Furthermore, for the time period where objective subluxation was noted, separate 10 percent ratings for such symptomatology have been assigned.  

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected bilateral knee disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Veteran has not raised the issue in regard to either knee, prior to October 3, 2007.  Furthermore, from October 3, 2007 the Veteran has received both a 100 percent combined rating and a TDIU.  Therefore, the Board finds that the issue of entitlement to a TDIU, prior to October 3, 2007, does not warrant consideration.

As the preponderance of the evidence is against each claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for a disability rating in excess of 10 percent for RPPS of the right or left knee, or in excess of 10 percent for patellar subluxation of the right or left knee as of October 13, 2014 are denied.  


ORDER

An initial rating in excess of 10 percent for right knee RPPS is denied.

The assignment of a separate 10 percent rating, but no higher, for patellar subluxation of the right knee, effective October 13, 2014, but no earlier is proper; the appeal is denied.  

An initial rating in excess of 10 percent for left knee RPPS is denied.

The assignment of a separate 10 percent rating, but no higher, for patellar subluxation of the left knee, effective October 13, 2014, but no earlier is proper; the appeal is denied.  

REMAND

Pertinent to the Veteran's claims for higher initial ratings for cervical degenerative disc disease with stenosis, right upper extremity radiculopathy and myalgia, and left upper extremity radiculopathy and myalgia, and entitlement to an effective date prior to July 21, 2005, for the award of service connection for such disabilities, a remand is necessary in order to provide the Veteran with a statement of the case.  Specifically, a February 2013 rating decision awarded service connection for such disabilities, effective July 21, 2005, and assigned initial ratings.  Thereafter, in March 2013, the Veteran entered a notice of disagreement as to the propriety of the assigned ratings and effective date.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case as to each of these issues is necessary.  Manlincon, supra.  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Relevant to the remaining issues on appeal, the development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

As to the claims for an initial rating in excess of 30 percent for major depressive disorder prior to March 28, 2007, and an initial rating in excess of 10 percent for thoracic spine dextroscoliosis prior to September 26, 2003, the Board has remanded multiple times for procedural action.  

Essentially, in its April 2011 decision, the Board deferred adjudication of the above issues to allow the AOJ to implement the Board's grants earlier effective dates (August 18, 2000) for service connection.  Such action was necessary to allow the AOJ's to assign an initial rating of each disability, as such ratings would affect the analysis of whether an increased rating for each disability (from August 18, 2000) would be warranted.

In April 2013, the Board (i) noted that the AOJ had been inconsistent in the rating information it provided.  The May 2011 rating decision showed a 50 percent rating for major depressive disorder (previously rated at 30 percent) and a 20 percent rating for the thoracic spine (previously rated at 10 percent), effective August 18, 2000.  However, the May 2011 notice letter showed the original 30 percent and 10 percent ratings for major depressive disorder and thoracic spine respectively, from August 18, 2000.  The Board thus remanded to clarify the ratings established by the AOJ for each disability from the new August 18, 2000 effective date.  The Board further ordered the AOJ to (ii) readjudicate the increased rating claims, to include adjudicating the thoracic spine disability under the diagnostic code for the spine in effect prior to September 26, 2003.  In March 2014, the Board remanded again to accomplish this development.  

The Board is again remanding to accomplish this development.  

Thoracic Spine Disability Rating, prior to September 26, 2003

The AOJ should (1) clarify what disability rating it is giving the Veteran for the period from August 18, 2000 until September 26, 2003.  Although the AOJ issued a March 2015 rating decision as to the spine disabilities, such rating decision was not responsive to the Board's orders as it did not clearly establish such a rating.  Rather, at most it indicated that the Veteran had a 20 percent disability rating for the thoracic spine from September 26, 2003.  It is still unclear if the 20 percent rating was in effect from August 18, 2000 until September 26, 2003.     

The AOJ should then (2) readjudicate the increased rating claim for the period from August 18, 2000 until September 26, 2003 - under the diagnostic code relating to the thoracic spine in effect prior to September 26, 2003.  

Prior to returning this matter to the Board, the AOJ should (3) provide the requested supplemental statement of the case as to the thoracic spine disability increased rating claim.  38 C.F.R. § 19.31.

Major Depressive Disorder, prior to March 28, 2007

In an August 2015 rating decision, the AOJ has essentially clarified that the Veteran has a 50 percent disability rating for major depressive disorder from August 18, 2000.  The AOJ incorrectly framed the rating as a grant of a 50 percent disability rating by the Board, and that it was just implementing the rating determination.  In fact the Board only established an effective date in the April 2011 Board decision and subsequently left the rating of the disability from that date to the AOJ to determine.  However, the AOJ has essentially made clear that a 50 percent rating from August 18, 2000 has been established.

Unfortunately, the AOJ must still (4) readjudicate the major depressive disorder claim for the period from August 18, 2000 until March 28, 2007.  As the AOJ established the 50 percent rating as an implementation of a Board determination, no AOJ readjudication was accomplished. 

Prior to returning this matter to the Board, the AOJ should (5) provide the requested supplemental statement of the case as to the major depressive disorder claim.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and her representative with a statement of the case regarding the issues of entitlement to an initial rating in excess of 10 percent for cervical degenerative disc disease with stenosis, an initial rating in excess of 10 percent prior to November 28, 2012, and in excess of 30 percent thereafter for right upper extremity radiculopathy and myalgia, an initial rating in excess of 10 percent prior to November 28, 2012, and in excess of 20 percent thereafter for left upper extremity radiculopathy and myalgia, and entitlement to an effective date prior to July 21, 2005, for the award of service connection for cervical degenerative disc disease with stenosis, right upper extremity radiculopathy and myalgia, and left upper extremity radiculopathy and myalgia.  Advise them of the time period in which to perfect her appeal. If the Veteran perfects her appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The AOJ should clearly establish a disability rating for the thoracic spine disability, for the period from August 18, 2000 until September 26, 2003.  

3.  The AOJ should readjudicate the thoracic spine disability increased rating claim for the period from August 18, 2000 until September 26, 2003 - under the diagnostic code relating to the thoracic spine in effect prior to September 26, 2003.  

4.  The AOJ should readjudicate the major depressive disorder increased rating claim for the period from August 18, 2000 until March 28, 2007.

5.  When the above actions have been accomplished, and if the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case as to the claims of entitlement to higher initial ratings for major depressive disorder prior to March 28, 2007, and thoracic spine dextroscoliosis prior to September 26, 2003, and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
 


Department of Veterans Affairs


